Bijur, J. (concurring).
I concur on the ground that plaintiff has not been damaged. I assume the learned judge below to have found that there was a conversion by the defendant of plaintiff’s stock by the sale of ‘August 17, 1914, at prices which both counsel appear to think have been proved as follows: Interborough, 52; Tennessee Copper, 24 3/4; Utah Copper, 46.
Plaintiff admitted that he received a copy of defendants ’ letter of that date notifying him of the sale inclosed in one of September 18, 1914. It appears that during a reasonable time after he received the notice of the sale at the prices named the market price of these stocks was never higher, than the price at which they had thus been sold. He could, therefore, have replaced them at a considerably lower figure, but refrained from doing so, or even from making any inquiry in regard thereto. Under the circumstances plaintiff has suffered no damage for which a recovery can be had.
Judgment reversed, with thirty dollars costs.